 Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 1 of 7                        PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

REPUBLIC ROOFING &
RESTORATION, LLC,

                       Plaintiff,

v.                                                            Civil Action No. ________________

STATE FARM FIRE AND
CASUALTY COMPANY,                                             JURY DEMANDED


                  Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COMES NOW the Plaintiff, Republic Roofing & Restoration, LLC, by and through

counsel, and submits the following for its Complaint against State Farm Fire and Casualty

Company as follows:

                                PARTIES AND JURISDICTION


      1.       Plaintiff Republic Roofing & Restoration, LLC (“Republic” or “Plaintiff”), is a

limited liability corporation existing under the laws of the State of Tennessee, with its headquarters

located at 91 Peyton Parkway Suite 101, Collierville, Tennessee. Republic is a single-member

limited liability company, and its only member is a resident of the State of Tennessee.

      2.       Republic was assigned the rights and benefits associated with the insurance claim

that is the subject of this action by Elaine Matthews (hereinafter “Matthews”). At all times relevant

hereto, Matthews owned a dwelling located at 9264 Wheatland Drive, Germantown, TN 38139

(the “Insured Premises”).
    Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 2 of 7                                 PageID 2



        3.       Defendant State Farm Fire and Casualty Company (“State Farm”) is a corporation

organized under the laws of the State of Illinois with its principal place of business in Bloomington,

Illinois. State Farm is authorized to sell homeowner and property insurance policies in the State

of Tennessee and is engaged in the insurance business in the State of Tennessee.

        4.       Jurisdiction and venue are appropriate in this Court. This dispute is between

residents of different states and the amount in dispute is in excess of $75,000.00, exclusive of costs

and interest; therefore, it meets the jurisdictional requirements of this Court pursuant to the

provisions of 28 U.S.C. 1332(a).

        5.       This Complaint originates as the result of a wind and hail storm loss that severely

damaged the dwelling located on the Insured Premises, and State Farm’s wrongful denial of the

resulting claim for insurance proceeds.

                                                    FACTS

        6.       At all times relevant hereto, Matthews was the insured pursuant to an insurance

contract whereby State Farm agreed to insure the dwelling, other structures, and personal property

located at the Insured Premises against property damage, bearing Policy No. 426466775 (the

“Policy”). The Policy is incorporated herein by reference as if set forth verbatim.1

        7.       At all times relevant hereto, the Insured Premises consisted of a residential dwelling

and surrounding area.

        8.       The Policy provided insurance coverage for accidental direct physical loss to the

dwelling and other structures located on the Insured Premises. The Policy also provided coverage

for debris removal, additional living expenses, damage to trees, shrubs, plants, and lawns, and such

other insurance coverage as specifically set forth in the Policy.


1
 The Plaintiff has requested a certified policy from Defendant and is awaiting that document. Plaintiff will amend
this Complaint and add the Policy as an exhibit to the amended complaint once the Policy has been received.

                                                         2
 Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 3 of 7                       PageID 3



      9.       The Policy is an “all-risks” policy, meaning that the Policy covered all risks of

accidental direct physical loss except for those specifically excluded by the Policy.

      10.      Pursuant to the Policy, State Farm was paid an annual premium in exchange for

insurance coverage on the Insured Premises. The required premiums were paid at all times relevant

to this Complaint.

      11.      On or about July 19, 2018; March 28, 2019; April 12, 2019, and/or other dates

within the policy period, a severe wind and hail storm struck the Insured Premises causing

substantial damage to the exterior and interior of the dwelling located on the Insured Premises and

the Insured Premises’ fence. As a result of the Loss, the dwelling located on the Insured Premises

suffered accidental direct physical loss, including but not limited to the roofing system, vent

covers, gutters, downspouts, the ridge covering, and interior water damage.

      12.      The Policy was in effect at the time of the Loss, and the Loss is compensable under

the terms of the Policy. As it relates to the Loss, there is no applicable exclusion.

      13.      The Loss was promptly reported to State Farm upon discovery of the Loss.

      14.      State Farm assigned the Loss a claim number – 42-8411-F43.

      15.      Matthews fulfilled all of the duties after the Loss that were imposed upon her by

the Policy.

      16.      Shortly after being notified of the Loss, State Farm inspected the Insured Premises

and determined that there was covered storm damage to the Insured Premises. Specifically, State

Farm determined that the amount of the Loss to be $2,549.54. Despite paying for certain wind

and interior water damage to the Insured Premises, State Farm determined that there was no wind

or hail damage to the roof of the Insured Premises.




                                                  3
 Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 4 of 7                      PageID 4



        17.     In contrast, Matthews’ contractor, Republic Roofing, determined the amount of the

Loss to be a replacement cost value of $62,279.70, which did include damage to the Insured

Premises’ roof.

        18.     On or about May 17, 2019, Matthews assigned her insurance claim to Republic

Roofing. This assignment included, in part, an assignment of all claims, demands, and cause or

causes of action of any kind whatsoever which Matthews has or may have against State Farm

stemming from the Loss. The assignment is attached hereto as Exhibit A.

        19.     Republic Roofing and Matthews hired engineer Steve Prosser to perform an

inspection of the Insured Premises which occurred on July 9, 2019. The inspection revealed

significant wind and hail damage to the Insured Premises which is covered by the Policy.

Specifically, Mr. Prosser found significant and severe hail impacts all over the Insured Premises’

roof which requires a full roof replacement. The report also found significant wind damage to the

Insured Premises’ roof along with significant water intrusion into the Insured Premises stemming

from the covered hail and wind damage. The Prosser report is attached hereto as Exhibit B.

        20.     Republic Roofing’s estimate and Mr. Prosser’s report were submitted to State

Farm.

        21.     Upon receipt of the Prosser report, State Farm conducted a second site visit to the

Insured Premises. Without providing any inspection report or notes whatsoever, State Farm simply

and conclusively stated in a November 9, 2019 letter that the second inspection “did not reveal any

direct physical loss to your home.”

        22.     State Farm’s representative did not get on the roof of the Insured Premises during

the first inspection.




                                                 4
    Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 5 of 7                                     PageID 5



       23.        State Farm’s representatives, during both site visits, acknowledged hail damage to

the soft metals on the Insured Premises but did not include these items in its estimate.

       24.        Based on the above, it is easy to see that State Farm engaged in an outcome

determinative “visit” to the Insured Premises with no intention of actually determining the extent

of the property damage caused by the Loss.

       25.        Despite the fact that Matthews and Republic fulfilled all duties imposed upon them

by the Policy and are at no fault in this matter, State Farm has wrongfully failed and/or refused to

fully and promptly pay the claim for insurance proceeds.

       26.        State Farm’s alleged reasons for denying the claim associated with the Loss are

fabricated, wrongful, and done with the intent to injure/harm Plaintiff.

                                            CAUSES OF ACTION2

Count I - Breach of Contract

       27.        The allegations contained in the above paragraphs are incorporated herein by

reference as if set forth verbatim.

       28.        The Policy issued by State Farm is a binding contract and is supported by valid

consideration.

       29.        State Farm is in total material breach of the Policy and is liable to Plaintiff in the

maximum amount allowed by the Policy for the Loss. Specifically, State Farm’s breach of contract

includes the following without limitation: (a) failure and refusal to pay the amounts owed to

Plaintiff for the damage to the dwelling and other structures under the Dwelling and Other




2
  On or about February 24, 2020, Plaintiff provided State Farm with written notice of its intent to file a claim for
statutory bad faith pursuant to Tenn. Code. Ann. 56-7-105. Because the required waiting period of 60 days has not
yet passed, Plaintiff has not included the bad faith claim here and simply brings to this Court’s attention that it will
seek to amend this Complaint at the appropriate time.

                                                           5
 Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 6 of 7                         PageID 6



Structures coverage afforded by the Policy; and (b) failure and refusal to pay such other amounts

to Republic as may be required by the Policy.

      30.      As a result of State Farm’s breach of contract, Plaintiff sustained substantial

compensable losses for the amounts claimed under the Policy, including but not limited to the

replacement cost of the damage to the dwelling and temporary repairs, plus consequential

damages.

      31.      State Farm is liable to Plaintiff for its losses.

      32.      State Farm’s breach of contract was intentional, fraudulent, malicious, and/or

reckless, therefore justifying an award of punitive damages. See, e.g., Riad v. Erie Ins. Exchange,

436 S.W.3d 256, 276 (Tenn. Ct. App. 2013). Specifically, State Farm intentionally, fraudulently,

maliciously, and/or recklessly: (1) failed to effectuate a prompt and fair settlement of the claim

when liability was reasonably clear; (2) refused and failed to conduct a reasonable, prompt, and

fair investigation concerning the issues surrounding the claim for insurance proceeds; (3) unjustly

refused and/or failed to pay the claim for its own financial preservation with no reasonable or

justifiable basis; (4) failed to treat Plaintiff’s interests with equal regard to its own; (5) promised

prompt action and claim-handling but then failed to provide reasonable payment for the insured

losses; (6) failed and refused to pay the valid claim of Plaintiff; (7) misrepresented relevant facts

and policy provisions to Plaintiff; (8) forced Republic to file suit in order to enforce the rights

under the Policy; (9) hired biased outcome-oriented “consultants” with the goal of denying full

payment to Plaintiff; and (10) such other facts and circumstances as alleged in this Lawsuit and/or

to be shown at trial. State Farm knew, or reasonably should have known, that Matthews, and

Republic through assignment, was justifiably relying on the money and benefits due under the

terms of the Policy. Nevertheless, acting with conscious disregard for Matthews/Republic’s rights



                                                   6
 Case 2:20-cv-02250-JPM-cgc Document 1 Filed 03/31/20 Page 7 of 7                      PageID 7



and with the intention of causing or willfully disregarding the probability of causing unjust and

cruel hardship on Matthews/Republic, State Farm consciously and intentionally denied the claim

and withheld monies and benefits rightfully due Matthews/Republic. Republic seeks, and is

entitled to, punitive damages.

       WHEREFORE, as a result of the foregoing, Republic would respectfully request that this

Honorable Court award a judgment against State Farm as follows:

       A.      For compensatory damages and punitive damages in an appropriate amount to be

               determined by the jury but not exceeding $500,000.00;

       B.      For all costs incurred by Republic as a result of this action;

       C.      For pre and post-judgment interest; and

       D.      For such other further and general relief as this Court deems just and equitable.

                                        JURY DEMAND

       Republic demands a jury of its peers.

                                                      Respectfully submitted,

                                                      McWHERTER SCOTT BOBBITT PLC

                                                      s/Jonathan L. Bobbitt
                                                      JONATHAN L. BOBBITT #23515
                                                      jonathan@msb.law
                                                      J. BRANDON McWHERTER #21600
                                                      brandon@msb.law
                                                      341 Cool Springs Blvd., Suite 230
                                                      Franklin, Tennessee 37067
                                                      (615) 354-1144

                                                      CLINTON H. SCOTT #23008
                                                      clint@msb.law
                                                      54 Exeter Road, Suite D
                                                      Jackson, Tennessee 38305
                                                      (731) 664-1340

                                                      Attorneys for Plaintiff

                                                 7
